DETAILED ACTION
0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed on 03/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
This action is in response to claims filed on 12/23/2019. Claims 1-23 are considered in this office action. Claims 2, 5, and 20-21 are objected to. Claims 1-23 are pending examination.

Specification
The disclosure is objected to because of the following informalities:
Par. [0080] line 6 “has be traversed” should read “has been traversed
Appropriate correction is required.

Claim Objections
Claims 2, 5, and 20-21 objected to because of the following informalities:
Claim 2 line 4 “then output” should read “the output”
Claim 5 lines 5-6 “air craft” should read “aircraft”
Claim 20 line 1 and claim 21 line 1 “computer-re readable” should read “computer-readable”
	Appropriate correction is required.

Applicant is advised that should claim 13 and claim 16 be found allowable, claim 14 and claim 17, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-6 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 recites the limitation "the first rule" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the limitation “a sensor selected from the group consisting of a Global Positioning System (GPS) sensor, a pressure sensor, a compass, an accelerometer, a gyroscope, and more” renders the claim indefinite as one of ordinary skill in the art cannot determine the metes and bounds of the claim. The claimed Markush group is so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention due to an inability to envision all of the “and more” sensor alternatives defined by the Markush group. Therefore, the claim is indefinite.
Regarding claims 20-21, both claims recite “The non-transitory computer-re readable medium of claim 18”, however claim 18 recites a method. For the purposes of examination, Examiner is interpreting claim 20-21 as “The non-transitory computer-readable medium of claim 19”.
Regarding claims 20-21, the terms “a processor”, “a standalone electronic device”, and “an aircraft” in lines 2-3 render the claims indefinite. It is unclear whether the terms are referring to the processor, standalone electronic device, and aircraft recited in independent claim 18 from which claims 20-21
Claim 21 recites the limitations "the second rule" in line 4 and “the first rule” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 7-12, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiplinger (US 2003/0011493 A1).
Regarding claim 1, Wiplinger discloses “A standalone electronic device for generating a communication while in an aircraft, the device comprising: a processor; and a memory communicably coupled to the processor (Fig. 1-2 and Par. [0020] line 7 to Par. [0021] line 6 teaches a computer system in an aircraft operatively connected to landing gear sensor, surface monitor, and pilot warning system, wherein the computer system can be a personal computer, microprocessor, or PIC microcontroller (standalone electronic device) containing a complete central processing unit and memory) and storing: an aircraft data module including instructions that when executed by the processor cause the processor to obtain aircraft data, the aircraft data being obtained from one or more sensors supported by the standalone electronic device, from one or more sensors of the aircraft, or from both the one or more sensors supported by the standalone electronic device and the one or more sensors of the aircraft (Par. [0010] lines 7-12 teaches the computer operatively connected to a surface monitor and a gear-status warning indicator, and accepts inputs from the surface monitor and from the gear status sensors; and Par. [0013] lines 3-6 teaches the computer accepts input from a navigational device, such as a global positioning unit); a rules module including instructions that when executed by the processor cause the processor to obtain a rule defining an aircraft state; a monitoring module including instructions that when executed by the processor cause the processor to monitor whether the rule has been traversed by the aircraft data; and an output module including instructions that when executed by the processor cause the processor to generate a communication output upon the rule being traversed (Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor, and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the aircraft is determined to be above water, the computer system determines whether the landing gear is extended, and if the landing gear is determined to be extended, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the landing desired; if the aircraft is determined to be above land, the 
Regarding claim 7, Wiplinger discloses all the limitations of claim 1 above, and further discloses “wherein the one or more sensors supported of the aircraft includes a sensor selected from the group consisting of avionic sensors, a GPS sensor, an attitude and heading reference sensor (AHRS), a pitot static sensor, and an aircraft engine data sensor (Par. [0013] lines 3-8 and Par. [0022] lines 1-5 teaches the computer accepting input from a surface monitor and a navigational device such as a global positioning unit, where the surface monitor can be any type of pilot awareness system providing altitude data such as terrain awareness systems, GPS receivers, sonar range finders, or a physical sensor)”.
Regarding claim 8, Wiplinger discloses all the limitations of claim 1 above, and further discloses “wherein the rule defines a state of the landing gear up during a landing process (Par. [0028] lines 9-21 and Par. [0029] lines 1-4 teaches when the computer system determines the airplane is in the process of landing and there is land below the aircraft, the computer system determines whether the landing gear is retracted (up))”.
Regarding claim 9, Wiplinger discloses all the limitations of claim 1 above, and further discloses “wherein the rule defines a state of the aircraft and wherein the communication output includes a message to change the state of the aircraft (Par. [0028] lines 9-21 
Regarding claim 10, Wiplinger discloses all the limitations of claim 1 above, and further discloses “wherein the communication output includes a visual output (Par. [0024] lines 6-7 teaches the pilot warning device can be a visual warning and/or an acoustical warning)”.
Regarding claim 11, Wiplinger discloses all the limitations of claim 1 above, and further discloses “wherein the communication output includes an audible output (Par. [0024] lines 6-7 teaches the pilot warning device can be a visual warning and/or an acoustical warning)”.
Regarding claim 12, Wiplinger discloses “A method of generating a communication with a standalone electronic device while in an aircraft (Par. [0010] lines 1-4 teaches an improved landing gear warning system that warns a pilot when landing gear of an aircraft is in the improper configuration for a landing on a particular surface), the method comprising: obtaining aircraft data, the aircraft data being obtained from one or more sensors supported by the standalone electronic device, from one or more sensors of the aircraft, or from both the one or more sensors supported by the standalone electronic device and the one or more sensors of the aircraft (Par. [0010] lines 7-12 teaches the computer operatively connected to a surface monitor and a gear-; obtaining a rule defining an aircraft state; monitoring whether the rule has been traversed by the aircraft data; and generating a communication output upon the rule being traversed (Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor, and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the aircraft is determined to be above water, the computer system determines whether the landing gear is extended, and if the landing gear is determined to be extended, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the landing desired; if the aircraft is determined to be above land, the computer system determines whether the landing gear is retracted, and if the landing gear is determined to be retracted, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the desired landing)”.
Regarding claim 15, Wiplinger discloses all the limitations of claim 12 above, and further discloses “wherein the rule defines a safety warning for the aircraft, and wherein monitoring whether the rule has been traversed includes determining whether the safety warning for the aircraft has been traversed (Par. [0010] lines 2-4 
Regarding claim 19, Wiplinger discloses “A non-transitory computer-readable medium that stores machine readable instructions that when executed by a processor of a standalone electronic device from an aircraft (Fig. 1-2 and Par. [0020] line 7 to Par. [0021] line 6 teaches a computer system in an aircraft operatively connected to landing gear sensor, surface monitor, and pilot warning system, wherein the computer system can be a personal computer, cause the processor to: obtain aircraft data, the aircraft data being obtained from one or more sensors supported by the standalone electronic device, from one or more sensor of the aircraft, or from both the one or more sensors supported by the standalone electronic device and the one or more sensors of the aircraft (Par. [0010] lines 7-12 teaches the computer operatively connected to a surface monitor and a gear-status warning indicator, and accepts inputs from the surface monitor and from the gear status sensors; and Par. [0013] lines 3-6 teaches the computer accepts input from a navigational device, such as a global positioning unit); obtain a rule defining an aircraft state; monitor whether the rule has been traversed with the aircraft data; and generate a communication output upon the rule being traversed (Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor, and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the aircraft is determined to be above water, the computer system determines whether the landing gear is extended, and if the landing gear is determined to be extended, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the landing desired; if the aircraft is determined to be above land, the computer system determines whether the landing gear is retracted, and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 2-5, 13-14, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wiplinger (US 2003/0011493 A1) in view of Bateman (US Patent 3,947,809).
Regarding claim 2, Wiplinger teaches all the limitations of claim 1 above, however Wiplinger does not explicitly teach “wherein the monitoring module further includes instructions that when executed by the processor cause the processor to monitor whether the rule has been traversed a second time by the aircraft data, and wherein then output module further includes instructions that when executed by the processor cause the processor to generate a second communication output upon the rule being traversed the second time by the aircraft data”.
	From the same field of endeavor, Bateman teaches “wherein the monitoring module further includes instructions that when executed by the processor cause the processor to monitor whether the rule has been traversed a second time by the aircraft data, and wherein then output module further includes instructions that when executed by the processor cause the processor to generate a second communication output upon the rule being traversed the second time by the aircraft data (Col. 2 lines 66-67 teaches measuring the aircraft’s altitude above ground by a radio altimeter; and Col. 4 lines 21-22 and 33-35 teaches a command warning signal (first communication) is only 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to have the monitoring module taught by Wiplinger monitor whether a rule has been traversed a second time as taught by Bateman and have the output module taught by Wiplinger generate a second communication output when the rule is traversed a second time as taught by Bateman.
	The motivation for doing so would be to provide a warning system that warns the pilot of an aircraft if he attempts to land with the landing gear up (Bateman, Col. 1 lines 42-44).
Regarding claim 3, the combination of Wiplinger and Bateman teaches all the limitations of claim 2 above, and further teaches “wherein the second communication output is the cessation of the first communication output (Bateman, Col. 4 lines 21-22 and 33-35 teaches a command warning signal (first communication) is only generated when the aircraft is below 300 feet and the command warning is inhibited (second communication, i.e. cessation of first communication) whenever the aircraft’s altitude above ground is greater than 300 feet (implying that when the altitude above ground of the aircraft is below 300 feet and the command warning is being generated, if the aircraft’s 
Regarding claim 4, the combination of Wiplinger and Bateman teaches all the limitations of claim 2 above, and further teaches “wherein the traversal of the rule the second time is in a logically-opposite direction from the traversal of the rule the first time (Bateman, Col. 4 lines 21-22 and 33-35 teaches a command warning signal (first communication) is only generated when the aircraft is below 300 feet and the command warning is inhibited (second communication, i.e. cessation of first communication) whenever the aircraft’s altitude above ground is greater than 300 feet (implying that if the altitude above ground of the aircraft is below 300 feet (first traversal of the rule) the command warning is generated (first communication output), and if the aircraft’s altitude above ground becomes greater than (logically-opposite direction from the first rule traversal) 300 feet (second traversal of the rule), the command warning will be inhibited (second communication output)))”.
Regarding claim 5, Wiplinger teaches all the limitations of claim 1 above, and further teaches “wherein the rules module further includes instructions that when executed by the processor cause the processor to obtain a second rule defining a second aircraft state, wherein the monitoring module further includes instructions that when executed by the processor cause the processor to monitor whether the second rule has been traversed by the aircraft data (Wiplinger, Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a only after the first rule has been traversed by the aircraft data, and wherein the output module further includes instructions that when executed by the processor cause the processor to generate a second communication output upon the second rule being traversed”.
	From the same field of endeavor, Bateman teaches monitoring if the second rule has been traversed “only after the first rule has been traversed by the aircraft data, and wherein the output module further includes instructions that when executed by the processor cause the processor to generate a second communication output upon the second rule being traversed (Col. 1 line 68 to Col. 2 line 5 teaches a warning system generating a first type of warning when the aircraft 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to have the monitoring module taught by Wiplinger monitor if the second rule has been traversed only after the first rule has been traversed as taught by Bateman and have the output module taught by Wiplinger generate a second communication upon the second rule being traversed as taught by Bateman.
	The motivation for doing so would be so an aircraft’s crew may be appraised of a potentially dangerous descent under the glide slope even at greater altitudes (Bateman, Col. 1 lines 54-56).
Regarding claim 13, Wiplinger teaches all the limitations of claim 12 above, however Wiplinger does not explicitly teach “monitoring whether the rule has been traversed a second time by the aircraft data; and generating a second communication output upon the rule being traversed the second time by the aircraft data”.
	From the same field of endeavor, Bateman teaches “monitoring whether the rule has been traversed a second time by the aircraft data; and generating a second communication output upon the rule being traversed the second time by the aircraft data (Col. 2 lines 66-67 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to include in the method taught by Wiplinger monitoring whether a rule has been traversed a second time and generating a second communication output when the rule is traversed a second time as taught by Bateman.
	The motivation for doing so would be to provide a warning system that warns the pilot of an aircraft if he attempts to land with the landing gear up (Bateman, Col. 1 lines 42-44).
Regarding claim 14, Wiplinger teaches all the limitations of claim 12 above, however Wiplinger does not explicitly teach “monitoring whether the rule has been traversed a second time by the aircraft data; and generating a second communication output upon the rule being traversed the second time by the aircraft data”.
	From the same field of endeavor, Bateman teaches “monitoring whether the rule has been traversed a second time by the aircraft data; and generating a second communication output upon the rule being traversed the second time by the aircraft data (Col. 2 lines 66-67 teaches measuring the aircraft’s altitude above ground by a radio altimeter; and Col. 4 lines 21-22 and 33-35 teaches a command warning signal (first communication) is only generated when the aircraft is below 300 feet and the command warning is inhibited (second communication) whenever the aircraft’s altitude above ground is greater than 300 feet (implying that the altitude above ground of the aircraft is constantly monitored to detect if the aircraft’s current altitude above ground is greater than or below (i.e. traverses a first and/or second time) 300 feet))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to include in the method taught by Wiplinger monitoring whether a rule has been traversed a second time and generating a second communication output when the rule is traversed a second time as taught by Bateman.
	The motivation for doing so would be to provide a warning system that warns the pilot of an aircraft if he attempts to land with the landing gear up (Bateman, Col. 1 lines 42-44).
Regarding claim 20, Wiplinger teaches all the limitations of claim 19 above, however Wiplinger does not explicitly teach “wherein the medium further stores machines readable instructions that when executed by a processor of a standalone electronic device from an aircraft cause the processor to: monitor whether the rule has been traversed a second time by the aircraft data; and generate a second communication output upon the rule being traversed the second time by the aircraft data”.
	From the same field of endeavor, Bateman teaches “wherein the medium further stores machines readable instructions that when executed by a processor of a standalone electronic device from an aircraft cause the processor to: monitor whether the rule has been traversed a second time by the aircraft data; and generate a second communication output upon the rule being traversed the second time by the aircraft data (Col. 2 lines 66-67 teaches measuring the aircraft’s altitude above ground by a radio altimeter; and Col. 4 lines 21-22 and 33-35 teaches a command warning signal (first communication) is only generated when the aircraft is below 300 feet and the command warning is inhibited (second communication) whenever the aircraft’s altitude above ground is greater than 300 feet (implying that the altitude above ground of the aircraft is constantly monitored to detect if the aircraft’s current altitude above ground is greater than or below (i.e. traverses a first and/or second time) 300 feet))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to include in the instructions taught by Wiplinger monitoring whether a rule has been traversed a second time and generating a second communication output when the rule is traversed a second time as taught by Bateman.

Regarding claim 21, Wiplinger teaches all the limitations of claim 19 above, and further teaches “wherein the medium further stores machine readable instructions that when executed by a processor of a standalone electronic device from an aircraft cause the processor to: monitor whether the second rule has been traversed by the aircraft data (Wiplinger, Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor, and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the aircraft is determined to be above water, the computer system determines whether the landing gear is extended, and if the landing gear is determined to be extended, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the landing desired (first rule); if the aircraft is determined to be above land, the computer system determines whether the landing gear is retracted, and if the landing gear is determined to be retracted, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the desired landing (second rule))”, however Wiplinger does not explicitly teach monitoring if the second rule has been traversed “only after the first rule has been traversed by the aircraft data, and generate a second communication output upon the second rule being traversed”.
	From the same field of endeavor, Bateman teaches monitoring if the second rule has been traversed “only after the first rule has been traversed by the aircraft data, and generate a second communication output upon the second rule being traversed (Col. 1 line 68 to Col. 2 line 5 teaches a warning system generating a first type of warning when the aircraft descends below a first angular limit from a glide slope above a predefined altitude and generates a second type of warning when it descends below a second angular limit below the predefined altitude; and Col. 4 lines 38-40 teaches there will always be an advisory warning (first type of warning) before the command warning signal (second type of warning))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to have the medium taught by Wiplinger monitor if the second rule has been traversed only after the first rule has been traversed and generate a second communication upon the second rule being traversed as taught by Bateman.
	The motivation for doing so would be so an aircraft’s crew may be appraised of a potentially dangerous descent under the glide slope even at greater altitudes (Bateman, Col. 1 lines 54-56).
Regarding claim 22, Wiplinger teaches “A method of generating a communication with a standalone electronic device while in an aircraft (Par. [0010] lines 1-4 teaches an improved landing gear warning system , the method comprising: obtaining aircraft data, the aircraft data being obtained from one or more sensors supported by the standalone electronic device, from one or more sensors of the aircraft, or from both the one or more sensors supported by the standalone electronic device and the one or more sensors of the aircraft (Par. [0010] lines 7-12 teaches the computer operatively connected to a surface monitor and a gear-status warning indicator, and accepts inputs from the surface monitor and from the gear status sensors; and Par. [0013] lines 3-6 teaches the computer accepts input from a navigational device, such as a global positioning unit); obtaining a rule defining an aircraft state; monitoring whether the rule has been traversed a first time by the aircraft data; generating a first communication output upon the rule being traversed the first time (Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor, and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the aircraft is determined to be above water, the computer system determines whether the landing gear is extended, and if the landing gear is determined to be extended, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the landing desired; if the aircraft is determined to be above land, the computer system determines whether monitoring whether the rule has been traversed a second time by the aircraft data; and generating a second communication output upon the rule being traversed a second time”.
	From the same field of endeavor, Bateman teaches “monitoring whether the rule has been traversed a second time by the aircraft data; and generating a second communication output upon the rule being traversed a second time (Col. 2 lines 66-67 teaches measuring the aircraft’s altitude above ground by a radio altimeter; and Col. 4 lines 21-22 and 33-35 teaches a command warning signal (first communication) is only generated when the aircraft is below 300 feet and the command warning is inhibited (second communication) whenever the aircraft’s altitude above ground is greater than 300 feet (implying that the altitude above ground of the aircraft is constantly monitored to detect if the aircraft’s current altitude above ground is greater than or below (i.e. traverses a first and/or second time) 300 feet))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to include in the method taught by Wiplinger monitoring whether a rule has been traversed a second time and generating a second communication output when the rule is traversed a second time as taught by Bateman.

Regarding claim 23, Wiplinger teaches “A method of generating a communication with a standalone electronic device while in an aircraft (Par. [0010] lines 1-4 teaches an improved landing gear warning system that warns a pilot when landing gear of an aircraft is in the improper configuration for a landing on a particular surface), the method comprising: obtaining aircraft data, the aircraft data being obtained from one or more sensors supported by the standalone electronic device, from one or more sensors of the aircraft, or from both the one or more sensors supported by the standalone electronic device and the one or more sensors of the aircraft (Par. [0010] lines 7-12 teaches the computer operatively connected to a surface monitor and a gear-status warning indicator, and accepts inputs from the surface monitor and from the gear status sensors; and Par. [0013] lines 3-6 teaches the computer accepts input from a navigational device, such as a global positioning unit); obtaining a first rule defining an aircraft state; monitoring whether the first rule has been traversed a first time by the aircraft data; generating a first communication output upon the first rule being traversed (Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor, and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the ; obtaining a second rule defining a second aircraft state, monitoring whether the second rule has been traversed by the aircraft data (Wiplinger, Par. [0028] lines 9-30 and Par. [0029] lines 1-9 teaches software on the computer system determines whether the plane is preparing for a landing upon receiving altitude or distance above surface information from the surface monitor, and if the computer system determines a landing is in progress, the computer system determines whether the aircraft is above water or land; if the aircraft is determined to be above water, the computer system determines whether the landing gear is extended, and if the landing gear is determined to be extended, the computer system activates the pilot warning device to alert the pilot that the landing gear is in the incorrect configuration for the landing desired (first rule); if the aircraft is determined to be above land, the computer system determines whether the landing gear is retracted, and if the landing gear is determined to be retracted, the computer system activates the pilot warning device to alert the pilot that the landing only after the first rule has been traversed by the aircraft data, and wherein generating a second communication output upon the second rule being traversed”.
	From the same field of endeavor, Bateman teaches monitoring if the second rule has been traversed “only after the first rule has been traversed by the aircraft data, and generating a second communication output upon the second rule being traversed (Col. 1 line 68 to Col. 2 line 5 teaches a warning system generating a first type of warning when the aircraft descends below a first angular limit from a glide slope above a predefined altitude and generates a second type of warning when it descends below a second angular limit below the predefined altitude; and Col. 4 lines 38-40 teaches there will always be an advisory warning (first type of warning) before the command warning signal (second type of warning))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Bateman to include in the method taught by Wiplinger monitoring if the second rule has been traversed only after the first rule has been traversed and generating a second communication upon the second rule being traversed as taught by Bateman.
	The motivation for doing so would be so an aircraft’s crew may be appraised of a potentially dangerous descent under the glide slope even at greater altitudes (Bateman, Col. 1 lines 54-56).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiplinger (US 2003/0011493 A1) in view of Waigl (US 2015/0145702 A1).
Regarding claim 6, Wiplinger teaches all the limitations of claim 1 above, however Wiplinger does not explicitly teach “wherein the one or more sensors supported by the standalone electronic device includes a sensor selected from the group consisting of a Global Positioning System (GPS) sensor, a pressure sensor, a compass, an accelerometer, a gyroscope, and more”.
	From the same field of endeavor, Waigl teaches “wherein the one or more sensors supported by the standalone electronic device includes a sensor selected from the group consisting of a Global Positioning System (GPS) sensor, a pressure sensor, a compass, an accelerometer, a gyroscope, and more (Par. [0110] lines 1-2 teaches the control device comprises a pressure difference sensor means)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Waigl to have the standalone electronic device sensor taught by Wiplinger be a pressure sensor as taught by Waigl.
	The motivation for doing so would be to draw the attention of a cabin attendant to a presence of certain conditions and their respective situations (Waigl, Par. [0007] lines 4-6).
Regarding claim 18, Wiplinger teaches all the limitations of claim 12 above, however Wiplinger does not explicitly teach “defining a virtual coach having a plurality of rules, where monitoring whether the rule has been traversed includes determining whether one of the plurality of rules has been traversed”.
	From the same field of endeavor, Waigl teaches “defining a virtual coach having a plurality of rules, where monitoring whether the rule has been traversed includes determining whether one of the plurality of rules has been traversed (Par. [0007] lines 1-4 teaches the warning circuitry is designed such that multiple conditions (plurality of rules) provided by various input signals may trigger the warning light (i.e. determines whether one of the plurality of rules has been traversed))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Waigl to include in the method taught by Wiplinger defining a virtual coach having a plurality of rules and determining whether one of the plurality of rules has been traversed as taught by Waigl.
	The motivation for doing so would be to draw the attention of a cabin attendant to a presence of certain conditions and their respective situations (Waigl, Par. [0007] lines 4-6).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wiplinger (US 2003/0011493 A1) in view of Masiello et al. (US 2013/0079955 A1).
Regarding claim 16, Wiplinger teaches all the limitations of claim 12 above, however Wiplinger does not explicitly teach “wherein the rule defines a compliance requirement for the aircraft, wherein monitoring whether the rule has been traversed includes determining whether the compliance requirement for the aircraft has been traversed, and the method further comprises logging the traversal of the compliance requirement”.
	For the same field of endeavor, Masiello teaches “wherein the rule defines a compliance requirement for the aircraft, wherein monitoring whether the rule has been traversed includes determining whether the compliance requirement for the aircraft has been traversed, and the method further comprises logging the traversal of the compliance requirement (Par. [0025] lines 8-10 and Par. [0026] lines 1-6 teaches comparing data values to thresholds to determine if the monitored structure is operating normally or abnormally (determining whether the compliance requirement has been traversed), where is the monitoring system determines the monitored structure is not operating normally, the monitoring system invokes reporting functionality to report an alarm to one or more entities and also stores the data obtained from the sensors for later analysis and/or troubleshooting (logs the traversal of the compliance requirement))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Masiello to have the rule taught by Wiplinger define a compliance requirement where monitoring the rule includes determining if the compliance requirement has been traversed as taught by Masiello, and including in 
	The motivation for doing so would be so analysts can have access to actual sensor readings so that detailed analysis can be performed without relying upon generic alarm states and/or imprecise location information (Masiello, Par. [0026] lines 6-9).
Regarding claim 17, Wiplinger teaches all the limitations of claim 12 above, however Wiplinger does not explicitly teach “wherein the rule defines a compliance requirement for the aircraft, wherein monitoring whether the rule has been traversed includes determining whether the compliance requirement for the aircraft has been traversed, and the method further comprises logging the traversal of the compliance requirement”.
	For the same field of endeavor, Masiello teaches “wherein the rule defines a compliance requirement for the aircraft, wherein monitoring whether the rule has been traversed includes determining whether the compliance requirement for the aircraft has been traversed, and the method further comprises logging the traversal of the compliance requirement (Par. [0025] lines 8-10 and Par. [0026] lines 1-6 teaches comparing data values to thresholds to determine if the monitored structure is operating normally or abnormally (determining whether the compliance requirement has been traversed), where is the monitoring system determines the monitored structure is not operating normally, the monitoring system invokes reporting functionality to report an alarm to one or more entities and also 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Wiplinger to incorporate the teachings of Masiello to have the rule taught by Wiplinger define a compliance requirement where monitoring the rule includes determining if the compliance requirement has been traversed as taught by Masiello, and including in the method taught by Wiplinger logging the traversal of the compliance requirement as taught by Masiello.
	The motivation for doing so would be so analysts can have access to actual sensor readings so that detailed analysis can be performed without relying upon generic alarm states and/or imprecise location information (Masiello, Par. [0026] lines 6-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665